— Action for the admeasurement of dower, brought by plaintiff wife in respect to certain real property of which her husband was seized at a time when she, as an infant, joined in a conveyance of said property to the appellant. Final judgment for the plaintiff unanimously affirmed, with costs. Order dated August 24, 1938, in so far as appealed from, modified by reducing the allowance to the referee from $500 to $300, and, as thus modified, unanimously affirmed, without costs. Appeals from interlocutory judgment, from order entered February 9, 1938, and from order entered December 9, 1938, dismissed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [167 Misc. 100.]